Exhibit 10.3

IPC THE HOSPITALIST COMPANY, INC.

INCENTIVE PLAN

I. Purposes

The purposes of the IPC The Hospitalist Company, Inc. Incentive Plan (the
“Plan”) are to retain and motivate the officers and other employees of IPC The
Hospitalist Company, Inc. and its subsidiaries who have been designated by the
Committee to participate in the Plan for a specified Performance Period by
providing them with the opportunity to earn incentive payments based upon the
extent to which specified performance goals have been achieved or exceeded for
the Performance Period. It is intended that all amounts payable to Participants
who are “covered employees” within the meaning of Section 162(m) of the Code
will constitute “qualified performance-based compensation” within the meaning of
U.S. Treasury regulations promulgated thereunder, and the Plan and the terms of
any Awards hereunder shall be so interpreted and construed to the maximum extent
possible.

II. Definitions

“Annual Base Salary” shall mean for any Participant an amount equal to the rate
of annual base salary in effect or approved by the Committee or other authorized
person at the time or immediately before performance goals are established for a
Performance Period, including any base salary that otherwise would be payable to
the Participant during the Performance Period but for his or her election to
defer receipt thereof.

“Applicable Period” shall mean, with respect to any Performance Period, a period
commencing on or before the first day of the Performance Period and ending not
later than the earlier of (a) the 90th day after the commencement of the
Performance Period and (b) the date on which twenty-five percent (25%) of the
Performance Period has been completed. Any action required to be taken within an
Applicable Period may be taken at a later date if permissible under
Section 162(m) of the Code or U.S. Treasury regulations promulgated thereunder.

“Award” shall mean an award to which a Participant may be entitled under the
Plan if the performance goals for a Performance Period are satisfied. An Award
may be expressed in U.S. dollars or pursuant to a formula that is consistent
with the provisions of the Plan.

“Board” shall mean the Board of Directors of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board or a subcommittee
thereof comprised of members of the Board that are “outside directors” within
the meaning of Section 162(m) of the Code, or such other committee designated by
the Board that satisfies any then applicable requirements of the principal
national stock exchange on which the common stock of the Company is then traded
to constitute a compensation committee, and which consists of two or more
members of the Board, each of whom is an “outside director” within the meaning
of Section 162(m) of the Code.



--------------------------------------------------------------------------------

“Company” shall mean IPC The Hospitalist Company, Inc., a Delaware corporation,
and any successor thereto.

“Participant” shall mean an officer or other employee of the Company or any of
its subsidiaries who is designated by the Committee to participate in the Plan
for a Performance Period, in accordance with Article III.

“Performance Period” shall mean any period commencing on or after January 1,
2012 for which performance goals are established pursuant to Article IV. A
Performance Period may be coincident with one or more fiscal years of the
Company or a portion of any fiscal year of the Company.

“Plan” shall mean the IPC The Hospitalist Company, Inc. Incentive Plan as set
forth herein, as it may be amended from time to time.

III. Administration

3.1. General. The Plan shall be administered by the Committee, which shall have
the full power and authority to interpret, construe and administer the Plan and
Awards granted hereunder (including in each case reconciling any
inconsistencies, correcting any defaults and addressing any omissions). The
Committee’s interpretation, construction and administration of the Plan and all
its determinations hereunder shall be final, conclusive and binding on all
persons for all purposes.

3.2. Powers and Responsibilities. The Committee shall have the following
discretionary powers, rights and responsibilities in addition to those described
in Section 3.1.

 

  (a) to designate within the Applicable Period the Participants for a
Performance Period;

 

  (b) to establish within the Applicable Period the performance goals and
targets and other terms and conditions that are to apply to each Participant’s
Award;

 

  (c) to certify in writing prior to the payment with respect to any Award that
the performance goals for a Performance Period and other material terms
applicable to the Award have been satisfied;

 

  (d) subject to Section 409A of the Code, to determine whether, and under what
circumstances and subject to what terms, an Award is to be paid on a deferred
basis, including whether such a deferred payment shall be made solely at the
Committee’s discretion or whether a Participant may elect deferred payment; and

 

  (e) to adopt, revise, suspend, waive or repeal, when and as appropriate, in
its sole and absolute discretion, such administrative rules, guidelines and
procedures for the Plan as it deems necessary or advisable to implement the
terms and conditions of the Plan.

 

2



--------------------------------------------------------------------------------

3.3. Delegation of Power. The Committee may delegate some or all of its power
and authority hereunder to the Chief Executive Officer or other executive
officer of the Company as the Committee deems appropriate; provided, however,
that with respect to any person who is a “covered employee” within the meaning
of Section 162(m) of the Code or who, in the Committee’s judgment, is likely to
be a covered employee at any time during the applicable Performance Period or
during any period in which an Award may be paid following a Performance Period,
only the Committee shall be permitted to (a) designate such person to
participate in the Plan for such Performance Period, (b) establish performance
goals and Awards for such person, and (c) certify the achievement of such
performance goals.

IV. Performance Goals

The Committee shall establish within the Applicable Period of each Performance
Period one or more objective performance goals (the outcome of which, when
established, shall be substantially uncertain) for each Participant or for any
group of Participants (or both). To the extent necessary for an award to be
qualified performance-based compensation under Section 162(m) of the Code and
the regulations thereunder, performance goals shall be based exclusively on one
or more of the following objective corporate-wide or subsidiary, division,
operating unit or individual measures: share price (including growth measures
and total stockholder return or attainment by a share of Common Stock of a
specified Fair Market Value for a specified period of time), earnings (either in
the aggregate or on a per-share basis), return to stockholders (including
dividends), return on assets, return on investments, return on equity, return on
sales, earnings of the Company before or after taxes and/or interest, EBITDA
(actual and adjusted and either in the aggregate or on a per-share basis),
revenues, market share, cash flow or cost reduction goals, interest expense
after taxes, return on investment capital, economic value created, gross margin,
operating margin, net income before or after taxes, pretax earnings before
interest, depreciation and amortization, pretax operating earnings after
interest expense and before incentives and/or extraordinary or special items,
operating earnings, net cash provided by operations, costs, aggregate product
unit and pricing targets, achievement of business or operational goals relating
to business development, achievement of diversity objectives, results of
customer or employee satisfaction surveys, debt ratings, debt leverage and debt
service, and strategic business criteria, consisting of one or more objectives
based on meeting specified market penetration, geographic business expansion
goals, cost targets, customer satisfaction, reductions in errors and omissions,
reductions in lost business, management of employment practices and employee
benefits, supervision of litigation and information technology, quality and
quality audit scores, operating and maintenance cost management, employee or
provider productivity, number of employees or providers either on a headcount or
equivalency basis, efficiency, objectively identified project milestones,
production volume levels, and goals relating to acquisitions or divestitures,
achievement of a clinical quality goal, or any combination of the foregoing.
With respect to Participants who are not “covered employees” within the meaning
of Section 162(m) of the Code and who, in the Committee’s judgment, are not
likely to be covered employees at any time during the applicable Performance
Period or during any period in which an Award may be paid following a
Performance Period, the performance goals established for the Performance Period
may consist of any objective or subjective corporate-wide or subsidiary,
division, operating unit or individual measures, whether or not listed herein.
Performance goals shall be subject to such other special rules and conditions as
the Committee may establish at any time within the Applicable Period; provided,
however, that to the extent such goals relate to

 

3



--------------------------------------------------------------------------------

Awards to “covered employees” within the meaning of Section 162(m) of the Code,
such special rules and conditions shall not be inconsistent with the provisions
of Treasury regulation Section 1.162-27(e) or any successor regulation
describing “qualified performance-based compensation.” In the sole discretion of
the Committee, but subject to Section 162(m) of the Code, the Committee may
amend or adjust the performance goals or other terms and conditions of an
outstanding award in recognition of unusual, nonrecurring or one-time events
affecting the Company or its financial statements or changes in law or
accounting principles.

V. Terms of Awards

5.1. Performance Goals and Targets. At the time performance goals are
established for a Performance Period, the Committee also shall establish an
Award opportunity for each Participant or group of Participants, which shall be
based on the achievement of one or more specified targets of performance goals.
The targets shall be expressed in terms of an objective formula or standard
which may be based upon the Participant’s Annual Base Salary or a multiple
thereof. In all cases the Committee shall have the sole and absolute discretion
to reduce the amount of any payment with respect to any Award that would
otherwise be made to any Participant or to decide that no payment shall be made.
With respect to each Award, the Committee may establish terms regarding the
circumstances in which a Participant will be entitled to payment notwithstanding
the failure to achieve the applicable performance goals or targets (e.g., where
the Participant’s employment terminates due to death or disability or where a
change in control of the Company occurs); provided, however, that with respect
to any Participant who is a “covered employee” within the meaning of
Section 162(m) of the Code, the Committee shall not establish any such terms
that would cause an Award payable upon the achievement of the performance goals
not to satisfy the conditions of Treasury regulation Section 1.162-27(e) or any
successor regulation describing the “qualified performance-based compensation.”

5.2. Payments. At the time the Committee determines an Award opportunity for a
Participant, the Committee shall also establish the payment terms applicable to
such Award. Such terms shall include when such payments will be made; provided,
however, that the timing of such payments shall in all instances either
(A) satisfy the conditions of an exception from Section 409A of the Code (e.g.,
the short-term deferrals exception described in Treasury Regulation
Section 1.409A-1(b)(4)), or (B) comply with Section 409A of the Code and
provided, further, that in the absence of such terms regarding the timing of
payments, such payments shall occur no later than the 15th day of the third
month of the calendar year following the calendar year in which the
Participant’s right to payment ceased being subject to a substantial risk of
forfeiture.

5.3. Maximum Awards. No Participant shall receive a payment under the Plan with
respect to any Performance Period having a value in excess of $3,000,000, which
maximum amount shall be proportionately adjusted with respect to Performance
Periods that are less than or greater than one year in duration.

 

4



--------------------------------------------------------------------------------

VI. General

6.1. Effective Date. The Plan shall be submitted to the shareholders of the
Company for approval at the 2012 annual meeting of shareholders and, if approved
by the affirmative vote of a majority of the shares of common stock present in
person or represented by proxy at such meeting, shall become effective for
Performance Periods beginning on and after January 1, 2012. In the event that
the Plan is not approved by the shareholders of the Company, the Plan shall be
null and void with respect to Participants who are “covered employees” within
the meaning of Section 162(m) of the Code.

6.2. Amendments and Termination. The Board may amend the Plan as it shall deem
advisable, subject to any requirement of shareholder approval required by
applicable law, rule or regulation, including Section 162(m) of the Code. The
Board may terminate the Plan at any time.

6.3. Non-Transferability of Awards. No award under the Plan shall be
transferable other than by will, the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
to the extent permitted by the foregoing sentence, no award may be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of any such award, such award
and all rights thereunder shall immediately become null and void.

6.4. Tax Withholding. The Company shall have the right to require, prior to the
payment of any amount pursuant to an award made hereunder, payment by the
Participant (or withhold from any payment hereunder) of any Federal, state,
local or other taxes which may be required to be withheld or paid in connection
with such award.

6.5. No Right of Participation or Employment. No person shall have any right to
participate in the Plan. Neither the Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company or any
subsidiary or affiliate of the Company or affect in any manner the right of the
Company or any subsidiary or affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.

6.6. Designation of Beneficiary. If permitted by the Company, a Participant may
file with the Committee a written designation of one or more persons as such
Participant’s beneficiary or beneficiaries (both primary and contingent) in the
event of the Participant’s death. Each beneficiary designation shall become
effective only when filed in writing with the Committee during the Participant’s
lifetime on a form prescribed by the Committee. The spouse of a married
Participant domiciled in a community property jurisdiction shall join in any
designation of a beneficiary other than such spouse. The filing with the
Committee of a new beneficiary designation shall cancel all previously filed
beneficiary designations. If a Participant fails to designate a beneficiary, or
if all designated beneficiaries of a Participant predecease the Participant,
then each outstanding award shall be payable to the Participant’s executor,
administrator, legal representative or similar person.

6.7. Governing Law. The Plan and each award hereunder, and all determinations
made and actions taken pursuant thereto, to the extent not otherwise governed by
the Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

 

5



--------------------------------------------------------------------------------

6.8. Other Plans. Payments pursuant to the Plan shall not be treated as
compensation for purposes of any other compensation or benefit plan, program or
arrangement of the Company or any of its subsidiaries, unless either (a) such
other plan provides that compensation such as payments made pursuant to the Plan
are to be considered as compensation thereunder or (b) the Board or the
Committee so determines in writing. Neither the adoption of the Plan nor the
submission of the Plan to the Company’s shareholders for their approval shall be
construed as limiting the power of the Board or the Committee to adopt such
other incentive arrangements as it may otherwise deem appropriate.

6.9. Binding Effect. The Plan shall be binding upon the Company and its
successors and assigns and the Participants and their beneficiaries, personal
representatives and heirs. If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 6.2.

6.10. Unfunded Arrangement. The Plan shall at all times be entirely unfunded and
no provision shall at any time be made with respect to segregating assets of the
Company for payment of any benefit hereunder. No Participant shall have any
interest in any particular assets of the Company or any of its affiliates by
reason of the right to receive a benefit under the Plan and any such Participant
shall have only the rights of an unsecured creditor of the Company with respect
to any rights under the Plan.

 

6